Exhibit 10.15.1

FORM OF IRS 409A AMENDMENT TO

GRAFTECH INTERNATIONAL LTD.

SEVERANCE COMPENSATION AGREEMENT FOR SENIOR MANAGEMENT

WHEREAS, GrafTech International Ltd. (“GrafTech”) entered into Severance
Compensation Agreements with Senior Management (U.S. 2.0, U.S.2.99,
International 2.0 and International 2.99 Versions) (each, an “Agreement” and
collectively, the “Agreements”), the terms of which are consistent with forms
published as exhibits to the GrafTech Form 10-K; and

WHEREAS, GrafTech wishes to amend the Agreements (including the forms) to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder;

NOW, THEREFORE, the forms of Agreements are hereby amended, and the officers of
GrafTech are hereby authorized to enter into agreements to amend the actual
Agreements on behalf of GrafTech, effective January 1, 2005, as follows:

1. Each reference in the Agreement to the “Company” is replaced with a reference
to the “Corporation”.

2. Section 1.c. of the Agreement is amended to read in its entirety as follows:

““Disability” shall mean you are unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or last for a continuous period of not
less than 12 months.”

3. Section 2.a.(i) of the Agreement is amended by inserting the following
immediately after the phrase “Date of Termination”:

“, but in no event later than sixty (60) days following a “separation from
service” within the meaning of Code Section 409A and the regulations promulgated
thereunder (“Section 409A”)”

4. Section 2.a.(ii) of the Agreement is amended by inserting the following
immediately after the phrase “Date of Termination”:

“, but in no event later than sixty (60) days following a “separation from
service” within the meaning of Section 409A”

5. Section 2.a.(iii) of the Agreement is amended by inserting the following
immediately after the phrase “Date of Termination”:

“, but in no event later than sixty (60) days following a “separation from
service” within the meaning of Section 409A”



--------------------------------------------------------------------------------

6. Section 2.b. of the Agreement is amended by inserting the following sentence
at the end thereof:

“If the amounts payable under clause (x) are greater, then the Corporation shall
pay to you, at the same time as the disability payments are made, the excess of
the benefits payable under clause (x) over the benefits payable under clause
(y).”

7. The second to last sentence of Section 2.c. of the Agreement is amended by
deleting the phrase “on your Date of Termination” and replacing it with the
following:

“not later than the fifth day following the Date of Termination, but in no event
later than sixty (60) days following a “separation from service” within the
meaning of Section 409A,”

8. Section 2.d. of the Agreement is amended by adding the following sentence at
the end thereof:

“You are not entitled to any payments hereunder.”

9. A new Section 13 is added to the Agreement to read in its entirety as
follows:

“13. Section 409A.

a. Notwithstanding any provision of the Agreement to the contrary, distribution
of any amount that constitutes “deferred compensation” payable to you due to
your “separation from service” within the meaning of Section 409A, shall not be
made before six months after such separation from service or your death, if
earlier (the “Six Month Limitation”), if you are a Key Employee (as defined
below). At the end of such six-month period, payments that would have been made
but for the Six Month Limitation shall be paid in a lump sum, without interest,
on the first day of the seventh month following your separation from service and
remaining payments shall commence, or continue, in accordance with the relevant
provision of Section 2 of this Agreement. Notwithstanding the Six Month
Limitation, in the event that any amounts of “deferred compensation” payable to
you due to your “separation from service” constitute “separation pay only upon
an involuntary separation from service” within the meaning of Section 409A
(“Separation Pay”), then all or a portion of such Separation Pay, up to two
times the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the separation
from service occurs (i.e., $460,000 in the event of a separation from service
during 2008), whether paid under this Agreement or otherwise, may be paid to you
during the six-month period following such separation from service with the
Corporation. For purposes hereof, Key Employee shall mean an employee treated as
a “specified employee” under Code Section 409A(a)(2)(B)(i), i.e., a key employee
of the Corporation (as defined in Code Section 416(i), without regard to
paragraph (5) thereof). The Corporation shall determine which employees shall be
deemed Key Employees using December 31st as an identification date.

 

2



--------------------------------------------------------------------------------

b. This Agreement is intended to comply with Section 409A and any ambiguities
should be interpreted in such a way as to comply with Section 409A.”

 

Approved on behalf of

GRAFTECH INTERNATIONAL LTD.

and its Subsidiaries

By:  

 

Name:   Title:   Date:  

 

3